DETAILED ACTION
Claims 1, 4-5, and 11-13 are pending and currently under review.
Claims 2-3 and 6-10 are cancelled.
Claims 11-13 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.

Response to Amendment
The amendment filed 4/19/2022 has been entered.  Claims 1 and 4-5, and newly submitted claim(s) 11-13, remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funaki et al. (US 2011/0027612) in view of Saito et al. (JP2006022896, machine translation referred to herein).
Regarding claims 1 and 11, Funaki et al. discloses a bronze alloy for a sliding surface having a composition as seen in table 1 below [abstract].  The examiner notes that the overlap between the disclosed composition of Funaki et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Funaki et al. does not expressly teach an inclusion of Fe as claimed.  Saito et al. discloses a bearing alloy having an overlapping composition [0001, 0009]; wherein said alloy further includes Fe in an amount as seen in table 1 below for the purpose of controlling corrosion resistance and grain size [0009, 0011].  Therefore, it would have been obvious to modify the alloy of Funaki et al. by including an Fe amount disclosed by Saito et al. for the above benefits.  The examiner notes that the suggested alloy composition of Funaki et al. and Saito et al. achieves a Fe/Ni ratio that overlaps with the Fe/Ni ratio as claimed.  See MPEP 2144.05(I).
Funaki et al. and Saito et al. do not expressly teach that Ni serves to change Fe from a primary crystalline austenite phase to a Fe-Ni intermetallic and a Cu-Fe sulfide complex as claimed.  However, the examiner submits that this feature would naturally flow from the combination of Funaki et al. and Saito et al.  Specifically, the instant specification discloses obtaining this feature by merely meeting the claimed composition [0019-0022 spec.].  The data provided by applicant further does not disclose any particular treatment parameters affecting this feature.  Based on the current evidence of record, this feature therefore spontaneously forms as a natural reaction between the alloy constituents of Ni, Fe, Cu, S, etc.  Accordingly, since the combination of Funaki et al. and Saito et al. suggest an overlapping alloy composition, a similar structure of Ni-Fe intermetallics and Cu-Fe sulfide complexes would have naturally flowed from the combination of Funaki et al. and Saito et al. absent concrete evidence or reasoning to the contrary.  See MPEP 2145(II).
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Claim 11 (wt.%)
Funaki et al. (wt.%)
Sn
8 – 15

8 – 15
Bi
0.5 – 5

0.5 – 7
Ni
0.5 – 5
0.5 – 1
0.5 – 5
S
0.08 – 1.2

0.08 – 1.2
Fe
0.8 – 6
0.8 – 1.5
0.5 – 5 (Saito et al.)
Cu
Balance

Balance


Regarding claims 4-5 and 12-13, Funaki et al. and Saito et al. disclose the alloy of claims 1 and 11 (see previous).  Funaki et al. further teaches that the alloy is used as a sliding surface of a sliding member and also bonded to a sliding surface made of iron to form a bimetal sliding member, which the examiner considers to be a multi-layer sliding member as claimed [abstract, 0021].  The examiner notes that the recitation of “melting joined… or is melted…” is a product-by-process limitation which upon further consideration does not impart any further structure other than what is already recited (ie. a structure of a multi-layer joined sliding member) in claims 5 and 13.  See MPEP 2113.  Nonetheless, Funaki et al. further teaches bonding by casting, which meets the claimed limitation of melt joining.

Claims 1, 4-5, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (CN106544542) alone or further in view of Funaki et al. (US 2011/0027612).
Regarding claims 1 and 11, Yin et al. discloses a copper alloy for a sliding bearing having a composition as seen in table 2 below [0002, 0010-0011].  The examiner notes that the overlap between the disclosed composition of Yin et al., and particularly the resulting Fe/Ni ratio of Yin et al., and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Yin et al. does not expressly teach an amount of S as claimed.  However, Yin et al. expressly teaches including MoS2 in an amount of 1 to 8 weight percent, which corresponds to an Mo inclusion of 0.6 to 4.8 weight percent Mo (ie. Mo content makes up 60% weight percent of MoS2) and a S inclusion of 0.4 to 3.2 weight percent (ie. S content makes up 40% weight percent of MoS2) in terms of raw elemental composition in the copper alloy of Yin et al., as determined by the examiner.  In view of the above, the examiner notes that the S content in terms of elemental composition of the raw material of Yin et al. further overlaps with the instant claim, which is prima facie obvious.  See MPEP 2144.05(I).  
Alternatively, Yin et al. does not expressly teach an inclusion of elemental S as claimed.  Funaki et al. discloses a similar alloy composition for bearing surface materials [abstract]; wherein S is included in an amount as seen in table 2 below in order to increase precipitation of fine Bi grains and increase solubility of Bi in Cu, which further forms a desirable microstructure and mechanical properties [0058-0059].  Therefore, it would have been obvious to one of ordinary skill to modify the alloy of Yin et al. by specifically including an S amount as taught by Funaki et al. for the above benefits.
Yin et al. alone or Yin et al. in view of Funaki et al. do not expressly teach that Ni serves to change Fe from a primary crystalline austenite phase to a Fe-Ni intermetallic and a Cu-Fe sulfide complex as claimed.  However, the examiner submits that this feature would naturally flow from disclosure of the prior art.  Specifically, the instant specification discloses obtaining this feature by merely meeting the claimed composition [0019-0022 spec.].  The data provided by applicant further does not disclose any particular treatment parameters affecting this feature.  Based on the current evidence of record, this feature would spontaneously form as a natural reaction between the alloy constituents of Ni, Fe, Cu, S, etc.  Accordingly, since Yin et al. discloses an overlapping alloy composition, or since Yin et al. in view of Funaki et al. suggests an overlapping alloy composition, a similar structure of Ni-Fe intermetallics and Cu-Fe sulfide complexes would have naturally flowed from either Yin et al. alone or the combination of Yin et al. and Funaki et al. absent concrete evidence or reasoning to the contrary.  See MPEP 2145(II).
Table 2.
Element (wt.%)
Claim 1 (wt.%)
Claim 11 (wt.%)
Yin et al. (wt.%)
Sn
8 – 15

6 – 10
Bi
0.5 – 5

1 – 8
Ni
0.5 – 5
0.5 – 1
1 – 3
S
0.08 – 1.2

0.4 – 3.2
0.08 – 1.2 (Funaki et al.)
Fe
0.8 – 6
0.8 – 1.5
1 – 5
Cu
Balance

Balance


Regarding claims 4 and 12, the aforementioned prior art discloses the alloy of claims 1 and 11 (see previous).  Yin et al. further teaches the aforementioned alloy as a sliding bearing material [0002].  The examiner submits that a sliding bearing material as taught by Yin et al. would naturally have been expected to hhas the alloy of Yin et al. forming a sliding surface.
Regarding claims 5 and 13, the aforementioned prior art discloses the alloy of claims 1 and 11 (see previous).  Yin et al. does not expressly teach a multi-layer sliding member as claimed.  Funaki et al. further teaches that it is known to provide bronze alloy sliding member materials as a coating onto an iron body to achieve cost reduction [0023, 0065].  Therefore, it would have been obvious to modify the alloy of Yin et al. by providing said alloy onto an iron body in order to achieve cost reduction as taught by Funaki et al.  The examiner notes that the recitation of “melting joined… or is melted…” is a product-by-process limitation which upon further consideration does not impart any further structure other than what is already recited (ie. a structure of a multi-layer joined sliding member) in claims 5 and 13.  See MPEP 2113.  Nonetheless, Funaki et al. further teaches that bonding can be achieved by casting, which meets the claimed limitation of melt joining.

Response to Arguments
The previous double patenting rejections have been withdrawn in view of applicants’ amendments.
Applicant’s arguments filed 4/19/2022 over the combination with Hirai et al. have been considered but are moot in view of the new grounds of rejection above.

		Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734